Citation Nr: 0512086	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-13 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
chondromalacia, currently rated as 10 percent disabling, to 
include the issue of whether the reduction in the rating 
assigned for the veteran's service-connected left knee 
disability from 20 percent to 10 percent effective August 9, 
2001 was proper.

2.  Entitlement to an increased evaluation right knee 
chondromalacia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and observer

ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served in the Army from July 1980 to June 1983.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2005, the veteran had a personal 
hearing with the undersigned Judge of the Board sitting in 
Washington DC.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the March 2005 hearing transcript, the veteran 
specifically identified that he was receiving current 
treatment for his knee disabilities from the VA Medical 
Center in Washington, DC.  In addition, the veteran indicated 
that he received treatment from a private physician for his 
knee disabilities starting in February 2005.  The veteran 
also noted that his "normal physician" treated him for 
bilateral knee pain.   As required under 38 C.F.R. 
§ 3.159(c)(3), VA must attempt to procure treatment records 
identified by the veteran.  See 38 C.F.R. § 3.159(c) (2004).  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).  In the March 2005 hearing 
transcript, the veteran indicated that his service-connected 
knee disabilities had increased in severity.  The veteran's 
last VA joints examination was conducted in August 2003.   
The Court has held that VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); Snuffer v. Gober, 
10 Vet. App. 400 (1997).

The appellant is hereby notified that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claims.  See 38 
C.F.R. §§ 3.158 and 3.655 (2004).

In this case, in a September 1996 rating decision, the RO 
granted increased the evaluation for the veteran's service-
connected left knee chondromalacia to 20 percent under 
Diagnostic Code 5257, effective from February 28, 1996.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (1996).  The RO later 
proposed a reduction of the veteran's disability rating for 
left knee chondromalacia from 20 percent to 10 percent in a 
May 1999 rating decision.  In a January 2002 rating decision, 
the RO denied entitlement to an increased evaluation for the 
veteran's right knee disability as well as decreased the 
veteran's disability rating for his service-connected left 
knee chondromalacia from 20 percent to 10 percent, effective 
August 9,2001.  In addition, the RO recharacterized the 
veteran's knee disabilities to be rated under Diagnostic 
Codes 5024-5260.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5024-5260 (2002).  The veteran filed a notice of disagreement 
(NOD) in February 2002 contending that the reduction of the 
previously assigned 20 percent disability rating to a 10 
percent disability rating for his service-connected left knee 
chondromalacia was improper as well as claiming entitlement 
to an increased evaluation for his right and left knee 
disabilities.  In May 2003, the veteran filed a substantive 
appeal and was issued a supplemental statement of the case 
(SSOC) in August 2004 by the RO.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  See 
38 U.S.C.A. § 1155 (West 2002).  Prior to reducing a 
veteran's disability rating, VA is required to comply with 
several general VA regulations applicable to all rating-
reduction cases, regardless of the rating level or the length 
of time that the rating has been in effect.  See 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2004); Brown v. Brown, 5 Vet. App. at 413, 
420 (1993).  These provisions impose a clear requirement that 
VA rating reductions be based upon review of the entire 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires 
VA to ascertain, based upon review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations.  Thus, in any rating-reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that that improvement actually 
reflects an improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  Id.

The Board notes that due process concerns require that a 
claimant be fully informed of the laws and regulations 
applicable to the claim at issue, so that he or she can 
present informed argument or relevant evidence in the course 
of an appeal.  See 38 C.F.R. § 19.29 (2004).  The statement 
of the case (SOC) and supplemental statement of the case 
(SSOC) provided to the veteran in this case were deficient in 
that each document failed to provide citation to 38 C.F.R. §§ 
3.105 and 3.344, the regulations pertaining to reductions in 
disability ratings in effect for more than five years.

At the March 2005 hearing, the veteran's representative also 
argued that an extraschedular rating should be assigned for 
the knee disabilities.  The RO will have an opportunity to 
consider this also.

In view of the foregoing, this case is REMANDED for the 
following:

1.  Request that the veteran complete any 
necessary releases authorizing VA to 
request his medical records from the 
private health care provider identified 
in the March 2005 hearing transcript as 
the veteran's "normal physician" who 
provided treatment for right and left 
knee pain during the period from June 
1983 to the present.  Obtain records from 
any health care provider the veteran 
identifies.

2.  Request that the veteran complete any 
necessary releases authorizing VA to 
request his medical records from the 
private health care provider who provided 
the March 2005 physician's statement 
included in the file, and make 
arrangements to obtain the veteran's 
treatment records from the private 
physician for the period from February 
2005 to the present.  

3.  Obtain any outpatient or inpatient 
treatment records for the veteran's right 
and left knee disabilities from the VA 
Medical Center in Washington, DC for the 
time period from May 2002 to the present.

4.  Schedule the veteran for a VA 
examination to show the nature and extent 
of his current disability from service-
connected left knee chondromalacia and 
right knee chondromalacia.  Any necessary 
related studies, including X-ray studies 
and range of motion testing in degrees, 
should be performed.  The claims folder 
and a copy of the REMAND should be made 
available to the examiner for review.   

5.  Readjudicate the veteran's claims of 
entitlement to an increased evaluation 
for left knee chondromalacia, currently 
rated as 10 percent disabling, to include 
the issue of whether the reduction in the 
rating assigned for the veteran's 
service-connected left knee disability 
from 20 percent to 10 percent effective 
August 9, 2001 was proper and entitlement 
to an increased evaluation for right knee 
chondromalacia.  Specific consideration 
should be given to whether the case 
should be referred for assignment of 
extraschedular evaluations for each knee.  
If the claims remain denied, issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since August 2004 as well as 
text and consideration of the regulations 
pertaining to rating reductions in 38 
C.F.R. §§ 3.105, 3.344 (2004), and text 
and consideration of the regulations 
pertaining to extraschedular ratings, 
38 C.F.R. § 3.321(b)(1) (2004).  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



